Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The following is a FINAL Office action in reply to the Amendments and Arguments received on July 11, 2022.

Status of Claims

Claims 1, 10, 11, 14 and 15 have been amended.
Claims 1-20 are currently pending and have been examined. 



Claim Rejections - 35 USC § 101

Claims 1-14 are drawn to a method (i.e., a process) while claim(s) 15-20 are drawn to an information processing device and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1-20 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1 -20 do not describe an  abstract idea. As such the rejection under 35 USC 101 has been withdrawn (Step 2A: NO).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester (9,111,534) in view of Stevens et al. (2006/0136556).

Claim 1
Sylvester describes generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories, and also include audio advertisements and other transitional material between stories.
in response to answering the query, retrieving, at the server computer, textual data from a third-party computing system, the textual data corresponding to the additional identifying information about the desired audio advertisement; converting the retrieved textual data into an audio file; (Sylvester [Column 1 Lines 29-35]); See at least “This document generally describes generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories, and also include audio advertisements and other transitional material between stories ( e.g., audio that introduces a particular story or a section of a news report).” See also [Column 2 Lines 51-53] “The assembled news report can include audio that corresponds to spoken news retrieved from a news provider [third party].”
inserting the audio file into the selected incomplete audio  creative in the portion suited to have an insertion of audio  content; and generating a completed audio creative that includes the audio file (Sylvester [Column 1 Lines 35-40]). See also Column 5 Line 1-4 that teach that spoken prompts [insert audio file] may be added between stories and around the audio advertisements as appropriate. Where inserting content between content is inserting the audio file and the completes audio file is the file with both content and inserted content.
Sylvester does not explicitly teach the advertisement with customizable portions.  Stevens teaches advertisements with customizable portions based on user preference. 
selecting an incomplete audio creative from a plurality of incomplete audio creatives stored in a data store at a server computer, the selecting caused by a user based upon a need for creating a desired audio advertisement from a remote user computer (Stevens [0008]) See at least “method for customizing audio data includes collecting a song type from a user to identify a base track from a database of audio data.”
 identifying, at the server computer, a portion of the selected incomplete audio creative suited to have an insertion of audio content to render the creative complete; (Stevens [0008]) See at least “The collected information from the user is used to identify inserts from a database of customization data. Then, the customized audio is generated by merging the inserts into the base track.”
 querying the remote user computer for additional identifying information about the desired audio advertisement (Stevens [0066]); See at least “The invention contemplates the use of a variety of different techniques for dynamically generating media clips.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing advertisements with user preferences that generate content from text and insert the content into customizable advertisements, as taught by Sylvester, the method of providing an advertisement that has customizable audio  portions that are the preference of the user, as taught by Stevens, to create seamlessly integrated audio content.

Claim 2
Sylvester discloses:
wherein the additional identifying information further comprises location-based identifying information (Sylvester [Column 1 Lines 37-45]). See at least “These audio versions may then be combined with advertisements or other audio transitions that are based on the contents of the news stories to create the spoken news report. A system may be configured to determine the type of news report to generate based on a predefined user profile, a determined geographic area, explicit identification of similar stories by the user, and by other techniques, and may select and assemble audio versions of stories that match such considerations.”

Claim 3
Sylvester discloses: 
wherein the textual information corresponding to the additional identifying information further comprises an address associated with the location-based identifying information (Sylvester [Column 6 Lines 3-6]).  See at least “The geographic location can be used when determining which news stories to include when generating an audio news report for the particular user.”

Claim 4
Sylvester discloses: 
wherein additional identifying information further comprises weather-related identifying information (Sylvester [Column 6 Lines 44-48]).  See “a user can select a first collection of topics of interest for a first package ( e.g., "weather" and "traffic" topics) and second collection of topics of interest for a second package ( e.g., "sports," and "entertainment," and "traffic" topics).”

Claim 5
Sylvester discloses: 
wherein the textual information corresponding to the additional identifying information further comprises a weather forecast associated with the weather-related identifying information (Sylvester [Column 6 Lines 44-48]).  See “a user can select a first collection of topics of interest for a first package ( e.g., "weather" and "traffic" topics) and second collection of topics of interest for a second package ( e.g., "sports," and "entertainment," and "traffic" topics).” 



Claim 6
Sylvester discloses: 
wherein additional identifying information further comprises identifying information corresponding to a sporting event (Sylvester [Column 5 Lines 1-4])  See at least “Also, spoken prompts may be added between stories and around the audio advertisements as is appropriate, such as to announce the transition to a new section in a newscast-e.g.,  and now, the sports." See also [Column 6 Lines 44-48]).  See “a user can select a first collection of topics of interest for a first package ( e.g., "weather" and "traffic" topics) and second collection of topics of interest for a second package ( e.g., "sports," and "entertainment," and "traffic" topics).” See also [Column 7 Lines 66-7][Column 8 Lines 1-5] “one of the revenue-generating content items 108 selected by the system 100 may be an advertisement for a ticket promotion for the local sports team [sporting event].”

Claim 7
Sylvester discloses: 
wherein the textual information corresponding to the additional identifying information further comprises a sporting event update associated with the sporting event (Sylvester [Column 5 Lines 1-4])  See at least “Also, spoken prompts may be added between stories and around the audio advertisements as is appropriate, such as to announce the transition to a new section in a newscast-e.g.,  and now, the sports." 

Claim 8
Sylvester discloses: 
wherein additional identifying information further comprises identifying information corresponding to a newsworthy event (Sylvester [Column 1 Lines 29-32]). See at least “generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories.”


Claim 9
Sylvester discloses:
wherein the textual information corresponding to the additional identifying information further comprises a news update associated with the newsworthy event (Sylvester [Column 1 Lines 29-32]). See at least “generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories.”

Claim 10
Sylvester discloses: 
wherein the portion suited to have an insertion of audio content comprises an audio bed without speech (Sylvester [Column 22 Lines 38-16]). See at least “Device 550 may also communicate audibly using audio codec 560, which may receive spoken information from a user and convert it to usable digital information. Audio codec 560 may likewise generate audible sound for a user, such as through a speaker, e.g., in a handset of device 550. Such sound may include sound from voice telephone calls, may include recorded sound (e.g., voice messages, music files, etc.) and may also include sound generated by applications operating device 550.

Claim 11
Sylvester discloses the above limitations. Stevens teaches: 
wherein the portion suited to have an insertion of audio  content comprises a lack of any audio data (Stevens [0073]). See at least “the system can mix insert clips with the master clip, by replacing portions of the master clip or interleaving over blank portions of the master clip (also referred to herein as a base track).” Where the Examiner interprets the blank portions of a master clip to lack any audio data.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing advertisements with user preferences that generate content from text and insert the content into customizable advertisements, as taught by Sylvester, the method of using non audio data to insert into the advertisement, as taught by Stevens, to create seamlessly integrated audio content.

Claim 12
Sylvester discloses: 
wherein converting the retrieved textual data into an audio file further comprises engaging a text-to speech engine executing at the server computer (Sylvester [Column 2 Lines 35-38]).   See at least “generating one or more text prompts that correspond to the audio version, providing the text transitions to a text-to-speech converter for conversion into respective audio formats…”

Claim 13
Sylvester discloses:
querying the user for selecting one of a plurality of voice profile for use in the text- to-speech engine; and in response to a user selection for one of the plurality of voice profiles; converting the textual data to the audio file using the selected voice profile (Sylvester [Column 22 Lines 8-16]).  

Claim 14 
Sylvester discloses: 
wherein generating a completed audio creative further comprises generating a WAV file (Sylvester [Column 11 Lines 60-64]). See at least “The application 151 can then play the news report itself or deliver the provided audio news report to an application executing on the computing device [WAV file]  ( e.g., in a web browser or other, standalone application).” 

Claim 15
Sylvester describes generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories, and also include audio advertisements and other transitional material between stories. 
a computer network configured to facilitate electronic communications between two or more computing devices  (Sylvester [Column 5 Lines  37-39]); See “The system 100 can also communicate with one or more other computing devices using network 112.”
a remote user computing device coupled to the computer network and configured to execute an application for directing generation of an audio  creative  (Sylvester [Column 23 Lines  9-11]); 
in response to answering the query, retrieving, at the server computer, textual data from a third-party computing system, the textual data corresponding to the additional identifying information about the desired advertisement; converting the retrieved textual data into an audio file(Sylvester [Column 1 Lines 29-35]); See at least “This document generally describes generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories, and also include audio advertisements and other transitional material between stories ( e.g., audio that introduces a particular story or a section of a news report).” See also [Column 2 Lines 51-53] “The assembled news report can include audio that corresponds to spoken news retrieved from a news provider [third party].”
inserting the audio file into the selected incomplete audio creative in the portion suited to have an insertion of audio content; and generating a completed audio creative that includes the audio file (Sylvester [Column 1 Lines 35-40]).
Sylvester does not explicitly teach the advertisement with customizable portions.  Stevens teaches advertisements with customizable portions based on user preference. 
a remote third-party computing device coupled to the computer network and configured to store textual data; a server computer coupled to the computer network and configured to execute a creative generation engine for: selecting an incomplete audio creative from a plurality of incomplete audio creatives stored in a data store at a server computer, the selecting caused by a user based upon a need for creating a desired audio advertisement from a remote user computer (Stevens [0008]) See at least “method for customizing audio data includes collecting a song type from a user to identify a base track from a database of audio data.”
identifying, at the server computer, a portion of the selected incomplete audio creative suited to have an insertion of content to render the creative complete  (Stevens [0008]) See at least “The collected information from the user is used to identify inserts from a database of customization data. Then, the customized audio is generated by merging the inserts into the base track.”
querying the remote user computer for additional identifying information about the desired audio advertisement  (Stevens [0066]); See at least “The invention contemplates the use of a variety of different techniques for dynamically generating media clips.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of providing advertisements with user preferences that generate content from text and insert the content into customizable advertisements, as taught by Sylvester, the method of providing an advertisement that has customizable portions that are the preference of the user, as taught by Stevens, to create seamlessly integrated audio content.

Claim 16
Sylvester discloses:
wherein the remote device comprises a mobile computing device  (Sylvester [Column 19 Lines 48-51]).  See “Computing device 550 is intended to represent various forms of mobile devices, such as personal digital assistants, cellular telephones, smartphones, and other similar computing devices.”

Claim 17
Sylvester discloses: 
wherein the remote third-party computer further comprises a computer configured to provide service and information regarding weather events (Sylvester [Column 1 Lines 29-35]); See at least “This document generally describes generating spoken news reports from textual news stories that are converted into a spoken form by automatic speech-to-text conversion and are assembled into reports that each include multiple stories, and also include audio advertisements and other transitional material between stories ( e.g., audio that introduces a particular story or a section of a news report).” See also [Column 2 Lines 51-53] “The assembled news report can include audio that corresponds to spoken news retrieved from a news provider [third party].” See [Column 6 Lines 44-48]).  See “a user can select a first collection of topics of interest for a first package ( e.g., "weather" and "traffic" topics) and second collection of topics of interest for a second package ( e.g., "sports," and "entertainment," and "traffic" topics).”
  
Claim 18
Sylvester discloses: 
wherein the remote third-party computer further comprises a computer configured to provide service and information regarding sports events (Sylvester [Column 5 Lines 1-4])  See at least “Also, spoken prompts may be added between stories and around the audio advertisements as is appropriate, such as to announce the transition to a new section in a newscast-e.g.,  and now, the sports." See also [Column 6 Lines 44-48]).  See “a user can select a first collection of topics of interest for a first package ( e.g., "weather" and "traffic" topics) and second collection of topics of interest for a second package ( e.g., "sports," and "entertainment," and "traffic" topics).” See also [Column 7 Lines 66-7][Column 8 Lines 1-5] “one of the revenue-generating content items 108 selected by the system 100 may be an advertisement for a ticket promotion for the local sports team [sporting event].”

Claim 19
Sylvester discloses:
wherein the server computer further comprises a radio automation system  (Sylvester [Column 1]).  Sylvester does not explicitly disclose a radio automation system. However, Sylvester teaches inserting converted text to speech audio to advertisements using a system (See Figure 5). Sylvester also teaches a radio environment. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that the system of Sylvester would include a radio automation system because the system described performs the same function. 
	

Claim 20
Sylvester discloses:
an audio recognition computer coupled to the computer network and configured to analyze audio and determine a fingerprint to be associated with the recognized audio for use in conjunction with a radio automation system  (Sylvester [Column 6 Lines  22-27]).  See “audio files that have been created form text sources can have their lengths stored as metadata [fingerprint] that is associated with them by the system 100, and stories and related bumper audio may be selected to make a program a length that approximately matches the user's desired length. See also [Column 13 Lines 22-30]

                                                                                                                                                                                         
Response to Arguments
Applicant's arguments with regard to 35 USC 103  have been fully considered but they are not persuasive. 

Applicant Argues: While Tobin may teach adding audio content to its web page advertisement, Tobin
is clearly teaching that the assembled advertisement is a web paged style banner ad. A
web page banner ad is not the same as an audio advertisement which is intended to be
consumed by a listener and not a viewer… A web page to be viewed by the user is not the same as an
audio advertisement as recited in this claim.

Applicant’s arguments with respect to the Tobin reference have been considered but are moot because the new ground of rejection does not rely on the Tobin reference applied in the prior rejection of record.  See Stevens (2006/0136556).





Applicant Argues: Tobin still teaches away from generating audio advertisements with customized content because "[t]he advertisement applications 132 may select one or more user customizable advertisements for display to the user, such as by inserting said one or more user customizable advertisements in a web page to be viewed by the user."

Applicant’s arguments with respect to the Tobin reference have been considered but are moot because the new ground of rejection does not rely on the Tobin reference applied in the prior rejection of record.  See Stevens (2006/0136556).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
/SAM REFAI/Primary Examiner, Art Unit 3681